Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 13, 1993, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
During the period in question, claimant performed substantial services on behalf of a corporation of which she was the president and sole stockholder. Claimant prorated and charged to the corporation certain expenses, including a portion of her rent for the one room in her apartment that she used as her corporate office, car mileage and travel expenses. Claimant also wrote several checks on behalf of the corporation and filed a corporate tax return. Given these facts, substantial evidence exists to support the Board’s decision that claimant was not totally unemployed. In addition, claimant’s failure to disclose her activities on behalf of the corporation and her certification that she did no work in self-employment provide substantial evidence of willful misrepresentation.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.